DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “particular” in claims 1, 17 is a relative term which renders the claim indefinite. The term “particular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-16, 18-21 are rejected for the same reasons because they depend on claim 1 and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krechting (Pub. No.: US 2015/0265849)
Regarding claim1, Krechting discloses a method to facilitate forming a brachytherapy applicator to use when administering therapeutic radiation to a particular patient’s targeted area [see 0035-0037. 0040], the method comprising:
accessing image information for the particular patient that includes the targeted area and at least some adjacent non-targeted area [see 0035-0037, 0040, 0042-0044] by disclosing the image may also be used to detect the location of surrounding tissue and organs [see 0040];
using a control circuit to use the image information and prescribed dosing information for the particular patient to automatically generate a brachytherapy applicator design specifically to treat the particular patient’s targeted area via brachytherapy [see 0035-0037, 0040, 0042-0044 and fig 4];
manufacturing a brachytherapy applicator as a function, at least in part, of the brachytherapy applicator design to provide a manufactured brachytherapy applicator [see 0035-0037, 0040, 0042- 0044] by disclosing the image may be used as a mold for creating a custom-fit applicator that may correspond to the specific patient's anatomy [see 0040];
Krechting discloses Applicator body 2 may be sized and shaped to fit into a body cavity (e.g., to contact tissue in a vaginal or anal cavity), or applicator body 2 may be configured for contacting a superficial surface of the body (e.g., a patient's chest or abdomen) [see 0024].

Regarding claim 2, Krechting discloses wherein the targeted area includes an area of skin for the particular patient [see 0024] by disclosing applicator body 2 may be sized and shaped to fit into a body cavity (e.g., to contact tissue in a vaginal or anal cavity), or applicator body 2 may be configured for contacting a superficial surface of the body (e.g., a patient's chest or abdomen) [see 0024].

Regarding claim 3, Krechting discloses wherein the image information comprises at least one of the following three-dimensional images;
computed tomography (CT) information [see 0040];
magnetic resonance (MR) information [see 0040];
optically-scanned image information.

Regarding claim 4, Krechting discloses automatically generate the brachytherapy applicator design by automatically setting at least one channel parameter (applicator hole) [see 0042-0044 and figs 2, 5A-5C].

Regarding claim 5, Krechting discloses wherein the at least one channel parameter comprises at least one of:
channel pitch [see figs S5A-5C];
angle [see 0035-0036, 0042].

Regarding claim 6, Krechting discloses wherein the at least one channel parameter comprises a distance that separates at least two channels [see 0042-0044 and figs 2, 5A-5C].

Regarding claim 7, Krechting discloses the control circuit is configured to select the distance from amongst a range of available candidate distances [see 0043] by using the processor determine a desired catheter distribution and a dosage treatment plan to be implemented by the applicator 10 [see 0043].

Regarding claim 8, Krechting discloses wherein the at least one channel parameter comprises a degree of curvature of at least one channel [see 0043 and fig 2].

Regarding claim 9, Krechting discloses wherein the control circuit (processor) is configured to select the degree of curvature from amongst a range of available candidate degrees of curvature [see 0043] by using the processor determine a desired catheter distribution and a dosage treatment plan to be implemented by the applicator 10 [see 0043].

Regarding claim 10, Krechting discloses wherein the at least one channel parameter comprises an extent to which at least two channels are non-parallel to one another [see 0043 and fig 5B].

Regarding claim 11, Krechting discloses wherein the control circuit is configured to automatically generate the brachytherapy applicator design by automatically setting the at least one channel parameter after optimizing the brachytherapy applicator design with respect to at least one objective that corresponds to the prescribed dosing information [see 0035-0043].

Regarding claim 12, Krechting discloses manufacturing a brachytherapy applicator as a function, at least in part, of the brachytherapy applicator design to provide a manufactured brachytherapy applicator [see 0007, 0043] by disclosing the applicator may be configured to deliver a dose of treatment to the tissue region; the applicator may be a brachytherapy applicator and the treatment may be radiation [see 0007].

Regarding claim 13, Krechting discloses wherein manufacturing the brachytherapy applicator comprising using additive manufacturing to manufacture the brachytherapy applicator design to thereby provide the manufactured brachytherapy applicator [see 0007, 0043] by disclosing the modified three- dimensional image information can then be output to a three-dimensional printer for fabrication of applicator 10 [see 0043].

Regarding claim 14, Krechting discloses wherein the additive manufacturing comprises three- dimensional printing [see 0007 and fig 4] by disclosing sending the sub -image to a three-dimensional printer to form the applicator and forming the applicator with the three-dimensional printer, using the sub -image as the template for the three-dimensional printer [see 0007].

Regarding claim 15, Kretchting disclose using a control circuit to access image information for the manufactured brachytherapy applicator and then to use the image information for the manufactured brachytherapy applicator to optimize a radiation treatment plan that includes optimized radioactive source locations and dwell times to thereby provide an optimized radiation treatment plan [see 0035- 0037].

Regarding claim16, Krechting discloses using the manufactured brachytherapy applicator and the optimized radiation treatment plan to administer therapeutic radiation to the particular patient’s targeted area [see 0035-0037].

Regarding claim 17, Krechting discloses an apparatus to facilitate forming a brachytherapy applicator to use when administering therapeutic radiation to a particular patient’s targeted area [see 0040-0043], the apparatus comprising:
a control circuit configured to:
access image information for the particular patient that includes the targeted area and at least some adjacent non-targeted area [see 0035-0037, 0040, 0042-0044] by disclosing the image may also be used to detect the location of surrounding tissue and organs [see 0040];
use the image information and prescribed dosing information for the particular patient to automatically generate a brachytherapy applicator design specifically to treat the particular patient’ s targeted area via brachytherapy [see 0035-0037, 0040, 0042-0044 and fig 4];
an additive manufacturing platform configured to manufacture a brachytherapy applicator as a function, at least in part, of the brachytherapy applicator design to provide a manufactured brachytherapy applicator [see 0035-0037, 0040, 0042-0044] by disclosing the image may be used as a mold for creating a custom-fit applicator that may correspond to the specific patient's anatomy [see 0040].
Krechting discloses Applicator body 2 may be sized and shaped to fit into a body cavity (e.g., to contact tissue in a vaginal or anal cavity), or applicator body 2 may be configured for contacting a superficial surface of the body (e.g., a patient's chest or abdomen) [see 0024].

Regarding claim 18, Krechting discloses automatically generate the brachytherapy applicator design by automatically setting at least one channel parameter (applicator hole) [see 0042-0044 and figs 2, 5A-5C].

Regarding claim 19, Krechting discloses wherein the at least one channel parameter comprises at least one of:
channel pitch [see figs 5A-5C];
angle [see 0035-0036, 0042].

Regarding claim 20, Krechting discloses wherein the at least one channel parameter comprises a distance that separates at least two channels [see 0042-0044 and figs 2, SA-5C].

Regarding claim 21, Krechting discloses wherein the control circuit (processor) is configured to select the degree of curvature from amongst a range of available candidate degrees of curvature [see 0043] by using the processor determine a desired catheter distribution and a dosage treatment plan to be implemented by the applicator 10 [see 0043].

Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.

112 rejection, Applicant states that the Examiner is correct in noting that the applicant’s specification does not define the word “particular.” This is because the word itself is a simply and clearly defined expression in and of itself. Some exemplary definitions for the word “particular” include:
Of, relating to, or being a single person or thing,
This and not any other,
Used for emphasizing that you are talking about one specific person or thing and not anyone or anything else.
The use of the word “particular” in conjunction with the word “patient” is entirely consistent with that ordinary meaning of the word “particular,” the applicant is referring to a single, specific patient as versus some group of patients.
For the record, the applicant notes that use of the word “particular” in claim language is extremely common. A search conducted on August 22, 2022 reveals that there are 246,325 issued U.S patents with at least one claim having the word “particular.” Here are three essentially random examples from those results (where the word “particular” is emphasized).
The examiner disagrees because the disclosure must provides the meets and bounds of the term and therefore, the 112 rejection is maintained.

102 rejection, Applicant argues Krechting describes an approach to forming an applicator for insertion into a patient’s anatomical cavity to deliver a brachytherapy treatment to that patient, whereas the applicant describes something quite different. In particular, instead of forming an applicator that is specifically designed to be inserted info a patient’s cavity, the applicant describes forming an applicator that is specifically designed to be disposed external to the patient atop a particular portion of the patient’s body."
The examiner disagrees because Krechting discloses Applicator body 2 may be sized and shaped to fit into a body cavity (e.g., to contact tissue in a vaginal or anal cavity), or applicator body 2 may be configured for contacting a superficial surface of the body (e.g., a patient's chest or abdomen) [see 0024].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793